PER CURIAM.
Appellants appeal from their convictions and sentences for the unlicensed practice of medicine.1 After careful review of the record, we find no merit in appellants’ contentions, except as noted below.
The jury returned guilty verdicts against Tracy Baker on a total of twenty counts2 and found him not guilty of Count XXXVI. However, the trial court erroneously convicted and sentenced him on Count XXXVI. We therefore quash the conviction and sentence as to this count. In all other respects the convictions and sentences are affirmed.
*18AFFIRMED IN PART, QUASHED IN PART.
DAUKSCH, COBB and SHARP, JJ., concur.

. § 458.327(1)(a), Fla.Stat. (1985).


. The jury found Tracy Baker guilty on Counts I, II, III, IV, VII, IX, X, XII, XIII, XIV, XV, XXIII, XXIX, XXXIII, XXXVII, XXXVIII, XXXIX, XXXXI, XXXXIII, and XXXXVI.